Citation Nr: 0113663	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-16 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1956, and from October 1956 to August 1975.  He died in 
October 1999 and the appellant is his widow.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Togus, Maine (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
As these procedures could not have been followed by the RO at 
the time of the March 2000 rating decision, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2000); McCartt v. West, 12 Vet. App. 164 (1999).  If a 
veteran was exposed to an herbicide agent during active 
military service, the following diseases will be rebuttably 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  Id.  In particular, respiratory cancers shall have 
become manifest to a degree of 10 percent or more within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent during active service.  Id. 

Service medical records from his periods of active duty 
reflect no pertinent abnormalities.  On retirement 
examination in June 1975, X-ray studies were negative for 
active lung disease.  Service personnel records show that 
the veteran served in Vietnam from September 21, 1965 to 
September 14, 1966.  Post-service medical records show that 
the veteran was diagnosed with squamous cell carcinoma of 
the left vocal cord (laryngeal cancer) in November 1995.  
His laryngeal cancer was treated with radiation and no 
evidence of recurrence was noted.  In October 1998, he 
underwent a left lower lobectomy which revealed a large cell 
neuroendocrine carcinoma.  Subsequent private medical 
records note metastatic neuroendocrine carcinoma of the lung 
involving subcutaneous tissues, bone, liver, brain and 
adrenal glands.  

The veteran's death certificate indicates that he died in 
October 1999.  The cause of death was listed as metastatic 
lung cancer.  At the time of his death, his only service-
connected disabilities were a right knee disorder and a 
right inguinal hernia, both rated noncompensable.  

In a July 1999 statement, J. W. Giebfried, M.D., indicated 
that there was "no clear and easy answer" to the question 
of whether the veteran's metastatic neuroendocrine lung 
cancer was a separate cancer or a derivative of his 
previously treated squamous cell larynx cancer.  He said 
that the standard answer would be that the lung cancer was a 
second primary cancer since it had a different histology.  
However, he noted that it could be argued that the 
neuroendocrine behavior was closely related to the squamous 
cell cancer and might represent an alteration of the 
original tumor.  Dr. Giebfried stated that sources "such as 
the Armed Forces Institute of Pathology, Head and Neck 
Division, may be able to give you better guidance in this 
regard."

In pertinent part, the Veterans Claims Assistance Act of 
2000 provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Given the nature of this 
case, the Board believes that a medical opinion would assist 
in clarifying the issue of whether the veteran's fatal lung 
cancer was casually related to his laryngeal cancer 
(diagnosed within the 30 year presumptive period) and thus, 
related to his military service, as due to herbicide 
exposure.  

Accordingly, the case is remanded to the RO for the 
following action:  

The RO is directed to obtain from the 
Eastern Maine Medical Center all tissue 
slides and paraffin blocks obtained from 
the veteran's November 15, 1995, 
microlaryngoscopy.  The RO is also 
directed to obtain from Dahl-Chase 
Pathology Associates all tissue slides 
and paraffin blocks obtained from the 
veteran's September 22, 1998, 
thoracoscopy and cervical 
mediastinoscopy, and his October 20, 
1998, lobectomy, conducted at the Eastern 
Maine Medical Center.  When these 
specimens are obtained, they should be 
associated with the veteran's claims file 
for return to the Board.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
tissue slides and paraffin blocks, the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify the 
tissue slides and paraffin blocks the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
the tissue slides and paraffin blocks; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.  

The primary purpose of this remand is to secure physical 
evidence for submission to the Armed Forces Institute of 
Pathology, Head and Neck Division.  The RO should complete 
such rating action as the circumstances may dictate, 
depending upon the status of the record once the action 
requested by the Board is complete.  Thereafter, subject to 
current appellate procedure, the case should be returned to 
the Board for further consideration, if in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until 
she receives further notice; however, she may present 
additional evidence or argument while the case is in remand 
status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 


		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

